Case 3:18-cv-01683-NJR Document 33 Filed 01/18/19 Page 1 of 7 Page ID #119




                                  IN THE
                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                          Plaintiff,               )
       vs.                                         )
                                                   )
 FUNDS IN THE AMOUNT OF                            )
 FIVE HUNDRED TEN THOUSAND                         )
 NINE HUNDRED TEN DOLLARS                          ) No. 3:18-cv-1683-NJR-MAB
 ($510,910.00) in U.S. CURRENCY, and               )
 ONE FORD FOREST RIVER FORESTER                    )
 RECREATIONAL VEHICLE, BEARING                     )
 VIN: 1FDWS9PM1GKA97463, WITH                      )
 ALL ACCESSORIES, ATTACHMENTS,                     )
 AND COMPONENTS THEREON, et al                     )
                                                   )
                          Defendants.              )
                                                   )
 PATRICK N. BARBER and STEPHEN M. KOMIE            )
                                                   )
                          Claimants.               )

   CLAIMANT’S GENERAL DENIAL OF AMENDED VERIFIED COMPLAINT

       NOW COMES Claimant, PATRICK N. BARBER, by and through his

 attorney STEPHEN M. KOMIE of KOMIE AND ASSOCIATES and pursuant to the

 Federal Rules of Civil Procedure enters a general denial.

                                  General Denial

       Claimant, PATRICK N. BARBER, pursuant to Rule 8(b) enters a general

 denial of the verified complaint.

                             Affirmative Defenses

       A1.   Claimant PATRICK N. BARBER denies jurisdiction over the

             Defendant Res, the Forest River Recreational Vehicle and its

             contents, and all other property seized from Claimant and
Case 3:18-cv-01683-NJR Document 33 Filed 01/18/19 Page 2 of 7 Page ID #120




             described in the Amended Complaint as the officers who stopped

             and seized Claimant and his possessions did not have jurisdiction

             and legal authority to make the purported traffic stop.

       A2.   Claimant PATRICK N. BARBER denies jurisdiction over the

             Defendant Res as the Defendant Res was destroyed and no longer

             exists due to Plaintiff’s affirmative act of depositing the money in

             a bank without leave of court.

       A3.   The complaint fails to state a claim upon which relief can be

             granted.

       A4.   That the search, seizure, arrest of Defendants Res, and proceeding

             in rem forfeiture violates the Fifth Amendment rights of Claimant

             to obtain just compensation from his government for the seizure of

             his property.

       A5.   That Illinois police officers, in violation of the Illinois constitution

             and Statutes of the State of Illinois, stopped, searched, and

             arrested the Defendants Res.

       A6.   That these proceedings are used as a vehicle to employ summary

             judgment to deprive Claimant of his historic constitutional rights

             to a jury trial in in rem forfeiture proceedings.

       A7.   That Claimant's rights under the Fourth Amendment were violated

             in the search and seizure performed by Illinois peace officers who

             seized the defendant currency and his possessions.
Case 3:18-cv-01683-NJR Document 33 Filed 01/18/19 Page 3 of 7 Page ID #121




       A8.   That there was no probable cause for the seizure of defendant

             currency and Claimant’s possessions except for the presence of

             Claimant in the vehicle.

       A9.   That there was no reasonable suspicion to stop Claimant.

       A10. That the Defendants Res, the Defendant RV, and any and all other

             property seized from Claimant was not: (1) furnished or intended

             to be furnished in exchange for a controlled substance, (2)

             traceable to such an exchange, or (3) used or intended to be used

             to facilitate a violation of Title 21 U.S.C. § 881(a)(6).

       A11. That Claimant is the innocent owner of possibly contaminated

             currency.

       A12. That United States currency is contaminated with trace amounts

             of drugs which can lead to a canine alert, although, the money has

             not been derived from, a part of, or intended to be used in a

             controlled substance transaction.

       A13. That the property to be forfeited is in violation of the excessive fines

             clause of the United States Constitution.

       A14. That the Defendant currency has been destroyed by action of the

             Plaintiff, resulting in spoilation of evidence and denial of due

             process rights of the claimant to obtain evidence on his own behalf.
Case 3:18-cv-01683-NJR Document 33 Filed 01/18/19 Page 4 of 7 Page ID #122




                                    Counter Claim

                                      Count I
                             Attorney’s Fees and Costs

       1.      That Claimant believes he is entitled to attorneys’ fees and costs of

 this action together with interest as provided by the Civil Asset Forfeiture

 Reform Act.

                                       Conclusion

       WHEREFORE, the Claimant, PATRICK N. BARBER, respectfully prays

 this Court enter judgment in favor of Claimants and against Plaintiff and

 respectfully prays for the following relief:

       A.      That the Court enter a judgment in favor of Claimants and against

               the United States;

       B.      That the Court grant costs in connection with the pursuit of a

               claim in this action;

       C.      That the Court award interest as provided by law; and
Case 3:18-cv-01683-NJR Document 33 Filed 01/18/19 Page 5 of 7 Page ID #123




       D.    That the Court, pursuant to statute as made and provided, award

             attorneys' fees and litigation expenses for this action.

                                      Respectfully submitted,

                                      PATRICK N. BARBER, Claimant
                                      by and through his attorneys
                                      KOMIE AND ASSOCIATES


                                By:   /s/Stephen M. Komie
                                      Stephen M. Komie



 Stephen M. Komie, Esq.
 Komie and Associates
 One N. LaSalle Street, Suite 4200
 Chicago, Illinois 60602
 (312) 263-2800
 stephen_m_komie@komie-and-associates.com
Case 3:18-cv-01683-NJR Document 33 Filed 01/18/19 Page 6 of 7 Page ID #124
Case 3:18-cv-01683-NJR Document 33 Filed 01/18/19 Page 7 of 7 Page ID #125




                                 IN THE
                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST. LOUIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                         Plaintiff,                )
       vs.                                         )
                                                   )
 FUNDS IN THE AMOUNT OF                            )
 FIVE HUNDRED TEN THOUSAND                         )
 NINE HUNDRED TEN DOLLARS                          ) No. 3:18-cv-1683-NJR-MAB
 ($510,910.00) in U.S. CURRENCY, and               )
 ONE FORD FOREST RIVER FORESTER                    )
 RECREATIONAL VEHICLE, BEARING                     )
 VIN: 1FDWS9PM1GKA97463, WITH                      )
 ALL ACCESSORIES, ATTACHMENTS,                     )
 AND COMPONENTS THEREON, et al                     )
                                                   )
                         Defendants.               )
                                                   )
 PATRICK N. BARBER and STEPHEN M. KOMIE            )
                                                   )
                         Claimants.                )

                         CERTIFICATE OF SERVICE

       The undersigned, an attorney, deposes and states that a true and correct
 copy of Claimant Patrick N. Barber’s Answer to the First Amended Verified
 Complaint has been served upon the below named party(ies), by filing said
 document in the CM/ECF system on January 18, 2019.

 TO:   William Coonan                        Clerk of the U.S. District Court
       Assistant United States Attorney      for the Southern District of Illinois
       Nine Executive Drive                  750 East Missouri Avenue
       Fairview Heights, Illinois 62208      East St. Louis, Illinois 62201

                                        /s/Stephen M. Komie
                                       Stephen M. Komie
                                       Komie and Associates
                                       One N. LaSalle Street, Suite 4200
                                       Chicago, Illinois 60602
                                       (312) 263-2800
